DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11400846. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a low-profile design" in lines 1-2.  It is unclear what this limitation is referring to. For examination purposes, the claim is interpreted as “the foot rest member comprises a stowed position”.
Claim 12 recites the limitation "the first position" and “the second position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first position" and “the second position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (JP 10315828).
Regarding claim 1, Ishii discloses a foot rest assembly (Fig. 1) for a motorized vehicle (title), comprising: a foot rest member (18 in Fig. 1) movable between a first position (Fig. 1) and a second position (Fig. 4); a first leg (13 in Fig. 1) having a first leg end (13A in Fig. 1) coupled to the foot rest member and a second leg end (13B in Fig. 1); a second leg having a first leg end coupled to the foot rest member and a second leg end (symmetrical leg on the opposite side); a first arm assembly (11 in Fig. 1) comprising a flange (see annotated Fig. 3a) and a first track (11 in Fig. 1), the first track having a first track end (left end in Fig. 1) and a second track end (right end in Fig. 1); a second arm assembly (same arm assembly as the first, on opposite of the first) comprising a flange and a second track (same track as the first, on opposite side of the first, and will have the same flange structure, paragraph 0011 mentioned there are two rails), the second track having a first track end and a second track end (similar to first track); and a first bearing assembly (14 and 14a in Fig. 3a) coupled to the second leg end of the first leg (Fig. 1, coupled at 14a) and a second bearing assembly coupled to the second leg end of the second leg (similar to first bearing assembly); wherein, the second leg end of the first leg is coupled to the first arm assembly (coupled at 14A in Fig. 1), and the second leg end of the second leg is coupled to the second arm assembly (similar to the first leg); wherein, in the first position, the first bearing assembly and second bearing assembly are located at the first ends of the respective first and second tracks (Fig. 1); wherein, in the second position, the first bearing assembly and second bearing assembly are located at the second ends of the respective first and second tracks (Fig. 4).

    PNG
    media_image1.png
    386
    384
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3a from Ishii
Regarding claim 2, Ishii discloses the foot rest assembly of claim 1, wherein: in the first position, the foot rest member is disposed in a substantially horizontal plane (Fig. 1, capable of pivoting around 19 into a horizontal position such as shown in Fig. 5); in the second position, the foot rest member is disposed in a substantially vertical plane (Fig. 4).
Regarding claim 3, Ishii discloses the foot rest assembly of claim 1, wherein the first leg and second leg are pivotally coupled to the first arm assembly and second arm assembly, respectively (pivotable around 14a as shown in Fig. 1 and 4).
Regarding claim 4, Ishii discloses the foot rest assembly of claim 1, wherein the foot rest member comprises a stowed position (Fig. 4, stowed position does not occupy floor space).
Regarding claim 8, Ishii discloses the foot rest assembly of claim 1, wherein: in the first position, the second ends of the first and second legs are positioned at the first ends of the respective first and second tracks (Fig. 1); in the second position, the second ends of the first and second legs are positioned at the second ends of the respective first and second tracks (Fig. 4).
Regarding claim 9, Ishii discloses the foot rest assembly of claim 1, wherein when moving from the first position to the second position: the second ends of the first and second legs pivot about a first axis (Fig. 1 and 4, axis going through 14a, and paragraph 0014) defined through the respective first and second bearing assemblies; and the second ends of the first and second legs move along a second axis defined by the first and second tracks (Fig. 1 and 4, horizontal axis defined by track 11).
Regarding claim 10, Ishii discloses the foot rest assembly of claim 9, wherein the first axis is perpendicular to the second axis (Fig. 1, first axis into the page and second axis horizontal on the page).
Regarding claim 11, Ishii discloses a foot rest assembly (Fig. 1), comprising: a foot rest member movable between a stowed position (Fig. 4) and a deployed position (Fig. 1); a leg (13 in Fig. 1) having a first leg end (13A in Fig. 1) coupled to the foot rest member and a second leg end (13A in Fig. 1); an arm assembly (11 and 15 in Fig. 1) comprising a flange (see annotated Fig. 3a) and a track (11 in Fig. 1), the track including a first track end (left end in Fig. 1) and a second track end (left end in Fig. 1); and a bearing assembly (14 and 14a in Fig. 3a) coupled to the second leg end of the leg (Fig. 1, coupled at 14a); wherein, in the deployed position, the bearing assembly and second leg end are located at the first end of the track (Fig. 1); wherein, in the stowed position, the bearing assembly and second leg end are located at the second end of the track (Fig. 4).
Regarding claim 12, Ishii discloses the foot rest assembly of claim 11, wherein: in the first position, the foot rest member is disposed in a substantially horizontal plane (Fig. 1, capable of pivoting around 19 into a horizontal position such as shown in Fig. 5); in the second position, the foot rest member is disposed in a substantially vertical plane (Fig. 4).
Regarding claim 13, Ishii discloses the foot rest assembly of claim 11, wherein the leg is pivotally coupled to the arm assembly (pivotable around 14a as shown in Fig. 1 and 4).
Regarding claim 15, Ishii discloses the foot rest assembly of claim 11, wherein: in the first position, the second end of the leg is positioned at the first end of the track (Fig. 1); in the second position, the second end of the leg is positioned at the second end of the track (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Opfer et al. (US 6270140), hereinafter Opfer.
Regarding claim 7, Ishii discloses foot rest assembly of claim 1, wherein the first and second bearing assemblies each comprise: a roller (Ishii, 14 in Fig. 3a) for movably engaging the respective first and second track; a key member coupled to the roller and for coupling to the respective first or second leg (Ishii, see annotated Fig. 3a).
Ishii fails to disclose a bearing element coupled between the roller and respective first or second leg.
However, Opfer teaches the a bearing element (Fowler, Fig. 2 and Col. 2 lines 58-62 mentioned plurality of rollers can be used and one of the rollers can be considered a bearing element).
Opfer is considered to be analogous art because it is in the same field of vehicle seating as Ishii. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearing assembly as taught by Ishii to incorporate the teachings of Opfer and have a bearing element coupled to the roller and a leg. Doing so provides retention and reduce frictional resistance (Opfer, Col. 2 lines 58-62).
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Fowler (US 3710962).
Regarding claim 16, Ishii discloses a foot rest assembly (Ishii, Fig. 1) coupled to the seat (Ishii, seat in Fig. 2), the foot rest assembly comprising: a foot rest member movable between a stowed position (Ishii, Fig. 4) and a deployed position (Ishii, Fig. 1); a leg (Ishii, 13 in Fig. 1) having a first leg end (Ishii, 13A in Fig. 1) coupled to the foot rest member and a second leg end (Ishii, 13A in Fig. 1); an arm assembly (Ishii, 11 and 15 in Fig. 1) comprising a flange (Ishii, see annotated Fig. 3a) and a track (Ishii, 11 in Fig. 1), the track including a first track end (Ishii, left end in Fig. 1) and a second track end (Ishii, left end in Fig. 1); and a bearing assembly (Ishii, 14 and 14a in Fig. 3a) coupled to the second leg end of the leg (Ishii, Fig. 1, coupled at 14a), the bearing assembly disposed at least partially within the track (Ishii, Fig. 3a, roller 14 in track 11); wherein, in the deployed position, the bearing assembly and second leg end are located at the first end of the track (Ishii, Fig. 1); wherein, in the stowed position, the bearing assembly and second leg end are located at the second end of the track (Ishii, Fig. 4).
Regarding claim 17, Ishii discloses the vehicle of claim 16, wherein the foot rest assembly is coupled directly to the seat (Ishii, Fig. 1-2, couple through legs 13).
Regarding claim 18, Ishii discloses the vehicle of claim 16, wherein the leg is positioned below the seat in the stowed and deployed positions (Ishii, in deployed position Fig. 1, part of leg 13 is below seat 3, stowed position shown in Fig. 4).
Regarding claim 19, Ishii discloses the vehicle of claim 16, wherein the foot rest member is in contact with the seat in the stowed position (Ishii, Fig. 4, contact through the arm assembly).
Regarding claim 20, Ishii discloses the vehicle of claim 19, wherein the leg is positioned below the seat in the stowed position (Ishii, Fig. 4).
Ishii fails to disclose a transport vehicle for transporting a wheelchaired passenger, comprising: a chassis; a plurality of wheels for supporting the chassis; an interior space comprising a front compartment and a rear compartment, the front compartment being sized for at least a front seat and the rear compartment being sized for a rear seat; a vehicle floor, a rear wall and opposing side walls located in the rear compartment; and a rear seat.
However, Fowler teaches a transport vehicle (Fowler, v in Fig. 1) for transporting a wheelchaired passenger (Fowler, Fig. 1), comprising: a chassis (Fowler, see annotated Fig. 1); a plurality of wheels (Fowler, see annotated Fig. 1) for supporting the chassis; an interior space comprising a front compartment (Fowler, see annotated Fig. 1) and a rear compartment (Fowler, see annotated Fig. 1), the front compartment being sized for at least a front seat (Fowler, inherent driver’s seat) and the rear compartment being sized for a rear seat (Fowler, Fig. 1, sufficient space for wheelchair and rear seats); a vehicle floor (Fowler, see annotated Fig. 1), a rear wall and opposing side walls located in the rear compartment (Fowler, see annotated Fig. 1).

    PNG
    media_image2.png
    386
    728
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 1 from Fowler
Fowler is considered to be analogous art because it is in the same field of vehicle apparatus as Ishii. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by Ishii to incorporate the teachings of Fowler and install the seat of Ishii in the rear of the vehicle from Fowler such that it is a rear seat. Doing so provides seating arrangement in the rear compartment for the comfort of passengers since the footrest on the seats of Ishii will reduce tiredness (Ishii, paragraph 0002, Description of the Related Art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose footrest assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612               

/JASON S MORROW/               Primary Examiner, Art Unit 3612